 Inthe Matter Of CHARLES BANKSSTOUT,WARDASTEVENSSTOUT,ANDALICE ADELINESTOUT,DOING BUSINESS AS MAJESTICFLOURMILLSandFEDERALLABOR UNIONNo.20028,AFFILIATED WITHTHEAMERICANFEDERATION OF LABORCase No. C-1095.-Decided September 21, 1939Flour Milling Industry--Jurisdiction:equitable principle of lathes not ap-plicable to the government acting in the publicinterest-Interference,Restraint,and Coercion:expressions of opposition to labor organization;seeking to nego-tiate.with employees individually, knowing Union represented majority-Discrimination:shut-down of plant allegedly for repairs but actually becauseof union membership and activity;Union's determination,after beginning ofshut-down,to strike was ineffectual in withholding the services of its membersfrom'respondent in view of its determination,before the plant reopened, toend strike;refusal to reinstate locked-out and striking employees, at requestof union representatives,insisting upon individual requests-EmployeeStatus:strikers:five individuals who voluntarily refused to work during the shut-down ; locked-out employees:retention of status of ; refusal to' accept dis-criminatory conditional reinstatement as, refusal of offer of a position -whichwas not substantially equivalent to that formerly held as ; employees absentfrom plant during lock-out as affecting statusof-Strike:union's determinationto strike provoked by respondent's unfair laborpractices-I+:vidence:confidentialnature of union records-UnitAppropriate for Collective Bargaining:produc-tion and maintenance employees,including millers, boltermen,packers, truckers,millwrights,and warehousemen,but excluding officials,foremen, and clericalemployees-Representatives:proof of choice:membership in Union ; testimonyof secretary-treasurer and of members of Union;failure of respondent toquestionmajority during negotiations-CollectiveBargaining:refusal to signUnion's proposed contract,and failure to make counterproposal;refusal tonegotiate with union representatives, insisting on dealing with employees indi-vidually-Reinstatement..Ordered:locked-out employees,including those namedin the complaint but who did not testify,and those not physically employedat time of lock-out, and striking employees who were refused reinstatement,dismissing employees hired since lock-out but not employed at commencementof lock-out,if necessary;if not enough work available,employees to be placedon preferential.list to be offered employment as it becomes available ; uponapplication,one striking employee,who refused offer of reinstatement-BackPay:awarded: .locked-out, and striking employees,from date of respondent'sdiscrimination to date of offer of reinstatement or placement upon preferentiallist, excluding period between date of Intermediate Report and date of Decision,in case of employees as to whom Trial Examiner recommended dismissal ofcomplaint,and excluding period of unavailability for employment in case ofemployee who was physically incapacitated ; strikingemployee whorefused offerof reinstatement,from date of Decisionto offer,upon application,of reinstate-ment or placement upon preferential list ; monies receivedby employees for15 N. L. R.B., No. 60.541 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork performed upon Federal,State, county,municipal,or other work-reliefprojects to be deducted and paid over to agency which supplied funds for saidprojects.Mr. Daniel J. Leary,for the Board...McNatt cf; McPherson,byMr. E. J. 31cNattandMr. R. K. Mc-Pherson,of Aurora, Mo., andMadden, Freeman d Madden,byMr.John G. Madden,of Kansas City, Mo., for the respondent.Mr. F. P. Sizer,of Monett, Mo., for the Union.Miss Anne E. Free7ling,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE 'CASEUpon charges duly filed by Federal Labor Union No. 20028,affiliatedwith the American Federation of Labor, herein called theUnion, the National Labor Relations Board, herein called the Board,.by the Regional Director for the Seventeenth Region (Kansas City,Missouri), issued its complaint dated November 8, 1935, againstCharles Banks Stout,' Wards Stevens Stout, and 'Alice Adeline Stout,doing business as Majestic Flour Mi.l1s,2 Aurora, Missouri, herein col-lectively called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (5) and Section 2(6) and (7) of the National Labor Relations Act, .49 Stat. 449, hereincalled the Act.The complaint and accompanying notice of hearingwere duly served upon the respondent and upon the Union.On November 13, 1935, the respondent filed a bill of complaint intheUnited States District Court for the Western District of . Mis-souri seeking to have the Board and its agents enjoined from furtherprosecuting this proceeding.The District Court granted a tempo-rary injunction,3 which ruling was affirmed on August 5, 1936, bythe United States Circuit Court of Appeals for the Eighth Circuit.4The constitutionality of the Act was sustained by the United StatesSupreme Court on April 12, 1937.6 The injunction proceeding inthe District Court-was dismissed by consent of the parties on orabout July 27, 1937.1Designated in the complaint as Charles Bank Stout.An amendment was allowedat the hearing, without objection, changing the name to Charles Banks Stout.2 Designated in the complaint as Majestic Flour Mills Company.An amendment wasallowed at the hearing, without objection, changing the name to Majestic Flour Mills.3 Stout v. Pratt,12 F. Supp. 864.Pratt v.Stout, 85 F. (2d) 172.8NationalLaborRelationsBoardv.JonesitLaughlin Steel Corporation,301 U. S. 1,and othercasesin which the Board was a party decided on the same day. CHARLES BANKS STOUT543On December 21, 1937, the Union filed an amended charge, uponwhich the Board, by the Regional Director, issued an amended com-plaint dated December 22, 1937, alleging that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the Act. Copies of the complaint, accom-panied by notice of hearing thereon, were duly served upon therespondent and the Union.With respect to the unfair labor practices, the amended complaintalleged in substance (a) that on or about July 5, 1935, and thereafter,the respondent refused to bargain collectively with the Union asthe exclusive representative of the respondent's employees in anappropriate unit; (b) that the respondent, with knowledge that theUnion had been designated as collective bargaining representative bya majority of its employees, bargained individually with a numberof its employees concerning hours and wages; (c) that the respond-ent discharged and refused to reinstate 58 named employees becausethey joined and assisted the Union; and (d) that by the foregoingand other specified acts and refusals, the respondent interfered with,restrained, and coerced its employees in the exercise of their right toself-organization and to engage in concerted activities for their.mutual aid and protection.The respondent filed an answer to the complaint,(' dated May 28,1938, which admitted that the respondent is engaged in the process-ing, sale, and distribution of flour, bran, and feed, but denied thatits operations affect interstate commerce; denied that it had engagedin or was engaging in the alleged unfair labor practices; averredthat the Board and the Union were estopped and barred by lathesfrom asserting any claim for reinstatement or back pay; and movedto dismiss the complaint.After several postponements at the request of counsel for the re-spondent, a hearing was held pursuant to notice at Aurora, Missouri,from June 3 to July 2, 1938, before Peter F. Ward, the Trial Ex-aminer duly designated by the Board.The Board, the respondent,hearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall the parties.At the conclusion of the Board's case and at theconclusion of the hearing, the respondent moved that the complaintor specified portions thereof be dismissed.The Trial Examiner de-nied these motions.During the course of the hearing, the TrialExaminer made other rulings on motions and on objections to the60n July 1, 1938,the respondent introduced in evidence,with the consent of counselfor the Board,an amended answer correcting an inadvertent omission in its originalanswer, but making no substantive change. 544DECISIONSOF NATIONAL LABOR RELATIONS BOARDadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Subsequent to the hearing,. therespondent and the Union filed briefs,which the Board has con-sidered.On December 10, 1938, the Trial Examiner filed an IntermediateReport, copies of which were duly served upon all the parties,findingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce,within the meaning of Section 8(1), (3), and(5) and Section 2(6) and(7) of the Act.He recom-mended (a)that the respondent cease and desist from its unfair laborpractices;(b) that the respondent,upon request,bargain collectivelywiththe Union as the exclusive representative of the respondent'sproduction and maintenance employees;and (c)that the respondentoffer to reinstate in their former positions,and make whole for anyloss of pay they may have suffered by reason of the respondent'sdiscriminatory action,47 individuals named in the complaint.TheTrial Examiner further recommended that the allegations of thecomplaint be dismissed as to 11 named individuals on the groundthat they did not appear and give testimony.In his IntermediateReport, also,the Trial Examiner ruled on certain motions and ob-jections to the admission of evidence,on which he had reserved hisruling at the hearing.Thereafter,the respondent filed exceptions to the IntermediateReport.We have considered these exceptions,and, save as to thosewhich are consistent with the findings,conclusions,and order setforth below,find them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTIn 1934 Charles Banks Stout, his wife, Warda Stevens Stout, andhis two daughters, Alice Adeline Stout' and Charlotte Stout, pur-chased a flour mill in Aurora, Missouri, and formed a copartnership,which is registered to do business in Missouri under the trade nameof Majestic Flour Mills.The copartnership owns the plant in Auroraand three grain elevators, all located in the vicinity of Aurora.Mr.Stout also owns individually Dixie Portland Flour Mill, Richmond,Virginia; Higginsville Flour Mill, Higginsville, Missouri; and Wash-ington Flour Mills, Washington, Missouri.He is president of DixiePortland Flour Company, Memphis, Tennessee, of which the Stoutfamily owns all the capital stock except two or three out of one thou-4Also referred to In the record as Mrs.Alice Edwards,having married since the issuanceof the complaint. CHARLES BANKS STOUT545sand shares.He is also astockholder in Pease-Moore Milling Com-pany, West Plains, Missouri, of which RobertM. Pease is president.Pease is vicepresident of Dixie Portland Flour Company,was man-ager for several years of Washington Flour Mills,and acts in anadvisory capacity, on a profit-sharing basis, at Aurora and at othermills owned by Stout.Lawson Cook,managerof the Aurora plant,hoff, superintendent of milling at the Aurora and Higginsville plants,-is alsoat times sent to the other mills owned by Stout.The plant at Aurora, which is the only one herein involved, em-ploys approximately 120 workers, who are engaged in the processing,sale,and distribution of flour and flour byproducts.The respondentpurchases approximately 85 per cent of its wheat from, and sells,approximately 85 per cent of its flour to, Dixie Portland Flour Com-pany, which has a merchandising agency at Kansas City, Missouri,as wellas blending plants at Memphis, Tennessee; Mobile, Alabama;and Jacksonville, Florida.A large proportion of the wheat'pur-chased by the respondent is grown in Washington and Oregon. Italso purchaseswheatgrown in Missouri.During the period from January 1935 to June 1938, the respondentreceived 5,216 carloads of grain," of which 2,663 carloadswere sentfrom shipping points in Missouri, and 2,553 carloads weresent fromshipping points outside Missouri.During the period from January1936 to June 1938, the respondent shipped 7,920 carloads of finished'prgdi1ets;e,.ofwhich, 1,930, carloadsweresent to pointsinMissouriand 5,990 carloads were sent to pointsoutsideMissouri.H. THE ORGANIZATION INVOLVEDFederal Labor Union No. 20028 is a labor organization affiliatedwith. the American Federation of Labor, admitting to its membershipemployees of the respondent.IlI.THE UNFAIRLABOR PRACTICESA. Background.When the respondent began to operate the Aurora plant in June.1934, it paid its employees 30 cents an hour for an 8-hour day and a7-day week. Shortly thereafter the rate was increased to 40 cents anhour for a 6-hour day .and a. 7-day week in accordance with the code :for the milling industry promulgated under the National IndustrialRecovery Act.After that Act was declared unconstitutional in May1935, the respondent returned to the former rate of 30 cents an hour8A carload of wheat usually contains 90,000 pounds.A carload of flour or.feed usually contains40,000 or 50,000 pounds. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor an 8-hour day. This change created a great deal of dissatisfac-tion, which culminated in a strike on June 5. The dispute was settledby an agreement that the strikers should return at the 40-cent, 6-hourrate.All the strikers returned to work on Sunday, June 9.Some of the respondent's employees began organizing the Unionabout this time.They obtained a charter from the American Fed-eration of Labor on June 12, 1935.On June 23 an organizationmeeting was held, at which a majority of the respondent's productionemployees became members of the Union. Stout came to Aurora onSunday, June 30, and conferred with the executive committee of theUnion.The union representatives complained about Lester Schroeder, aforeman in the plant, who, they claimed, abused the employees.Stout agreed to remove him, although Cook and Althoff, the man-ager and superintendent of the plant,. claimed they were unaware ofhismisconduct and objected to his removal.The employees alsocriticized Elmer Schroeder, Lester's brother, who was also a foreman,but they agreed that he should be retained.The union representatives asked for an increase in wages from40 cents to 44 and 47 cents, according to the kind of work done.Pease and Cook opposed any increase, and stated that the respondentcould not meet competition at the existing rate.Stout neverthelessstated that he would try to operate at the increased rates, and wouldlet the Union know before any change was made.All the union representatives left the conference except FrankCline and Everett Spangler, president and secretary-treasurer of theUnion.They presented to Stout a written contract embodying thewage and hour provisions already agreed to and providing also fora closed shop, the contract to be in effect for a year.Stout discussedthe contract with Pease and Cook, and then told Cline and Spanglerthat he could not sign it.He explained that prices in the flour-mill-ing industry fluctuate so rapidly that he could not bind the companyto a specified wage scale for a year.After some discussion, Stoutagreed to take the contract with him, study it further, discuss it withhisMemphis attorneys, and, if possible, draw up a satisfactory con-tract and return it to the Union for its approval.He explainedthat he could not do this immediately, since he had other business toattend to, but he promised to get at it as promptly as he could.B. The first, refusal to bargain collectively; interference, restraint,and coercion1.The appropriate unitThe amended complaint alleges that the millers, boltermen, packers,truckers, and warehousemen employed at the Majestic plant consti- CHARLES BANKS STOUT547tute a unit appropriate for the purposes of, collective bargaining.During the hearing the Trial Examiner granted a motion by- counselfor the Board, to which there was no objection, to. amend this alle-gation by inserting the word "millwrights" following the word"truckers."The respondent in its answer denied that the unit -asalleged in the amended complaint was appropriate, but introducedno evidence at the hearing to support its denial or to assist the Boardin determining what employees constitute an appropriate unit.-In the contract which the Union presented to the respondent onJune 30, it sought to bargain .for flour packers, feed packers, mixeroperators, engineers, boltermen, truckers, floormen, oilers, sweepers,delta sealers, firemen, and elevator men. It, thus appears that theUnion desired to represent all the production and maintenance em-ployees in the plant.The secretary-treasurer of the Union testifiedthat the Union admitted to membership everyone in the plant exceptofficials and foremen having the power to hire and discharge.We-shall also exclude clerical workers 10In addition, we shall excludeHarry Horstma-n, who is employed at the Hoberg elevator, whichis situated about 10 miles from Aurora, and Kenneth Rohrbaugh, thechemist, who, as appears in Section III, D, below, was selected by'the respondent as one of its representatives in the arbitrationnegotiations.We find that the production and maintenance employees, includingmillers, boltermen, packers, truckers, millwrights, and warehousemen,but excluding officials, foremen, and clerical employees, employed atthe respondent's plant in Aurora, Missouri, constitute a unit appro-priate for the purpose of collective bargaining, and that such unitinsures to the employees the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuates thepolicies of the Act.2.Representation by the Union of the majority in the appropriateunitThe Board introduced in evidence a list, prepared by Cook, of allthe employees whose names appeared on the respondent's pay rollduring the period from June 15 to August 20, 1935. The completelist contains the names of 113 employees, . of whom 1111 are notwithin the appropriate unit.Accordingly, we find that during thatperiod the respondent employed 102 workers in the appropriate unit.t0 SeeMatterof AtlanticBasin IronWorksandIndustrial Union ofMarine and Ship-buildingWorkers of America, Local No.13,5 N. L. R.B. 402.u The names and positions of these employees are : Lawson Cook, manager;CharlesAlthoff, superintendent;Elmer Schroeder and Leo I'achalhofer,foremen ; Kenneth Rohr-baugh, chemist;E. L. Spangler,chief engineer;HarryHorstman,who is employed at,theHoberg elevator ; . Josephine Copeland, Zelda Dunn, Elmer Ferguson,, and Helen Harris:-clerical employees. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing, over objection by the respondent's counsel, theUnion introduced in evidence a typewritten list of its members andthe dates on which they were enrolled. It also introduced its ledgerfrom which the list was compiled for the limited purpose of permit-ting the respondent to check the accuracy of the list. It refused,however, to consent to the introduction of the ledger for any otherpurpose, and the Trial Examiner denied the respondent's, request fora subpoena directing its production.According to the Union's membership list, 62 persons in the appro-priate unit were members on June 23, 1935, and 70 on August 15,1935.Six additional persons joined on August 29, 1935, and oneon September 9, 1935. It thus appears that on and after June 23,1935, the Union represented 62 or more of the 102 employees in theappropriate unit.At the hearing the secretary-treasurerof the Uniontestified that none of its members had withdrawn.Forty-eight per-sons within the appropriate unit testified as to their union membershipand were available for cross-examination.12Counsel for the respondent objected to the admission of any evi-dence based upon the Union's ledger unless he were permitted to'inspect the entire ledger and ascertain whether there had been anywithdrawals from union membership. In his Intermediate Reportthe Trial Examiner, having admitted the evidence subject to hisruling, overruled the respondent's objection.We are of the opinionthat the Trial Examiner's rulings in denying the respondent's requestfor a subpoena and in admitting evidence' of union membershipdrawn from the ledger were correct.Union records are of a confi-dential nature.For obvious reasons their production ought notlightly to be required over the Union's objection.As to the limitedpurpose for which the Union here offered them, the respondent had.ample opportunity to cross-examine.The respondent failed, by suchlimited examination or by cross-examination of the Union's secretary-treasurer or of the 48 union men who testified, to rebut the presump-'1935, when most of its members joined, to August 29, 1935, the dateof the last refusal to bargain hereinafter found.18'aThe only member of the Union who testified at the hearing that he had withdrawnwas Sam Jackson.He stated that when he resumed work after the shut-down of August20-28, 1935,he considered that he quit the Union.As will appear,Jackson's defectiontook place after the respondent had directed a number of unfair labor practices againstits employees in an effort to break the Union, and after the refusals to bargain herein-after found.It neither impairs-the- Union'smajority at the dates of its requests tobargain, nor raises any inference that union members withdrew prior to the respondent'srefusals.is In support of his objection to the limitation imposed upon his inspection of theledger, counsel for the respondent urged that the withdrawal of union members mighttherein be shown from their failure to pay dues.The record does not reveal the provisionsof the Union's constitution as to the effect on membership status of non-payment of dues.Moreover,the total elapsed time between the'Union'sachievement of a majority and CHARLES BANKS STOUT549It may be noted, also, that during the period in which the Unionwas attempting to bargain for the respondent's employees the respond-ent never questioned the Union's majority.14We find that on June 23, 1935, and at all times thereafter, theUnion was the duly designated representative of the majority of theemployees in the unit which we have found to be appropriate and,pursuant to Section 9 (a) of the Act, was and is the exclusive repre-sentative.of all the employees in such,unit ,for purposes of collectivebargaining.3.The refusal to bargain in July 1935As has been stated in Section III, A, above, the Union presenteda proposed contract to Stout on June 30.After a week or so had,elapsed without any word from Stout, some of the union officers began,to urge Althoff to try to get an answer from Stout with regard to.the contract.Spangler wrote directly to Stout, but received noresponse.On July 16 Stout wrote to Althoff. The original of theletter-could not be found, but a copy was introduced in evidence,which reads in part as follows:.Here. is a letter from Mr. Spangler.I am insympathy with,labor and wish to be fair and do all that can beafforded forthem, but I have decided that life is too short to tryto run a.closed-shop mill, while. all these little countrymills set the priceon^ flour.I can't find a lawyer smart enough to write a fair closed-shopcontract.They all tell me it would only get me into trouble totry it ... Now the only thing I know to do, is to do your bestto seethat every man gets a fair deal, who worksfor us.and payallwe can afford. They must be consulted before anychangesthat affect them, but you and Lawson and the foreman must beallow:ed.to hire and. dischargeas you see fit.****,***... At the present time, we* will not sign thecontract with Mr.Spangler's Union, but we have-no objections to anyone belong-ing to it, so long as they leave men alone who do not wish tojoin.In case' this is not acceptable, and if you think troublewillarisein any form, shut the mill down. It is cheaper andbetter to quit than to have trouble with the men.the latest refusal by the respondent to bargain collectively is so short that failure on thepart of union men within that period to pay dues would not,in' the absence of anyaffirmative action, constitute proof of their withdrawal from the Union."SeeNationalLaborRelations Board v.Remington Rand,Inc.,,94'F. (2d) '862, cert.den,May 23, 1938, 304 U. S. 576.199549-.99-vol. 15--36 Z50DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlease tell Mr. Spangler that I sent you this letter and ex-plain to him that I cannot sign the contract . . .Stout testified that he informed Althoff that the respondent wouldcontract with the Union, but would not agree to a closed shop orbind itself for a definite term.Upon receipt of Stout's letter of July 16, Althoff showed it toSpangler, the Union's secretary-treasurer.He did not, however,communicate to the Union Stout's alleged expression of willingnessto sign a modified contract.As appears from the quoted passage, the letter was shown to:Spangler at Stout's instruction, and constituted the respondent'sanswer to the Union's request to bargain. In it Stout not onlyrefused to sign the contract proposed by the Union and failed tomake any counterproposal, but also made the intimidatory sugges-tion that Althoff shut the plant if the Union found his terms unac-'ceptable..We find that the respondent, a few days after July 16, 1935, re-fused to bargain collectively with the Union as the representative-of its employees in respect to wages, rates of pay, hours of work, and,other conditions of employment and thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.C. Interference, restraint, and coercion; the refusal to bargain onAugust 20, 1935; the lock-outA number of employees of the respondent testified concerning anti-union statements allegedly made to them from time to time bysupervisory employees.Although the supervisory employees deniedleaving made the alleged anti-union statements, we find more per-suasive the testimony of the several employees who claimed thatsuch statements were made to .them.Bill Terry testified. that Althoff told him, on the day he hired.him, which was about the middle of July 1935, that :... the boys had a kind of half way union around here butsaid there wasno usepaying any attention to it.He said if Iwanted to stay on there and get along he says not to pay atten-tion to it.He said there was no need of my joining the union.Marvin McKinley 'testified that Althoff told him on August 19that:... the mill is going down, to be down 9 or 10 days for re-pairs; you boys are all good boys and good workmen, but youcan't remain on this job as a member of that union; this com-pany will not stand for organized labor. CHARLES BANKS STOUT551McKinley went to the plant about a month later to collect overtime-pay that he claimed the respondent owed him.He testified thatAlthoff told him then that :"You have nothing coming to you."He said, "You had ajob here once, if you had stayed out of that union."Tom Vance, who was employed as a bolterman, and who, unlikethe majority of the employees, worked 8 hours a day, testified to thefollowing conversation with Althoff on August 20:... He told me they were going to start up in the morningon 8 hours. "Well," I says, "what difference does that make tome?" "Well," he said, "Torn, I know you belong to the union,but you can't work here and belong to that."E. L. Cline was employed by the respondent as a fireman at 47cents an hour for a 6-hour day.On August 20 Ernest Spangler, thechief engineer, told Cline the plant would be shut down that eveningbut he wanted him to come in to do repair work. Cline worked 8hours on August 21. ' He testified that Spangler told him on August21:"Well, we are going to start on 8 hours at 40 cents an hourfrom now on," he says, "that is the orders down here."Hesays, you can come back whenever I need you, I will call youagain.... "As far as the damn union, the company won'thave nothing to do with the union."Paul Ruckman testified that a day or two before the day on whichthemill closed down '15 he had the following conversation withSchroeder, who was his foreman, and who had hired him :He asked me if I belonged to the union, and I told him nonot at that time.And he said, "Are you going to join?"AndI says, "I don't know."And he said, "Well, you had better notjoin because," lie said, "we can't use the union. If you want tohold your job why, you will have to stay out of the union."MelvinWard testified that Schroeder,, a foreman, told him on orabout August 10 "that the union didn't have much longer to func-tion, . . . about the first of the month was going to let them out."Everett Spangler was employed by the respondent as a feed packerat 47 cents an hour, 6 hours a day.He was secretary-treasurer oftheUnion, and one of its outstanding leaders . and spokesmen.Schroeder told him on August 19 to come in the next da;y.WhenSpangler came in on August 20, Schroeder asked him if he wouldwork for 40 cents, 8 hours. Spangler told him Stout had agreed to"August 20, 1933. 552DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe 44- and 47-cents scale and. 6 hours, and had promised not to.change without notifying the Union. Schroeder told him he couldnot go in to work at.47 cents, and told him, further:You and your damn unions are getting too smart, anyway.We don't intend to put up with it, and we don't want your kindon the pay roll.Fred Bunselmeyer was employed by the respondent as a millwright,and had been employed before June 1934 as a millwright at Higgins-ville and other Stout mills.He testified that Althoff, his immediatesupervisor, told him on August 19 that "as soon as they'got the en-gine repaired, they would start up again with practically a newcrew, and, he says, `We won't recognize any union,' he says, `but wewant you to do your work when we start up."' Schroeder came toBunselmneyer's home on the afternoon of August 21 and told himPease wanted to see him at the plant. Bunselmeyer went to seePease, and, he testified, "Pease says, `Fred, I want you to keep onworking.'I told Mr. Pease well, I would in case that they come toan' agreement.And Mr. Pease said, `There won't be no agreement.We won't recognize the union."'Pease came to Bunselmeyer's housethe next morning.At this time, Bunselmeyer testified, "Pease said,`Fred, I want you to come back to work and take your old job, andI will guarantee you.a good thing out of it, and if you take your jobback,. and bring all your boys that is able and big enough to work,I will :guarantee. them a good job out of it.' I said, `Mr. Pease, Icouldn't do it unless there was an agreement made.'And.` he said,`Well, there won't be no agreement.'He said, `I am going to fightthe union until we spend our last penny we got."' Although. bothAlthoff and Pease denied making the statements attributed to themby Bunselmeyer, the Trial Examiner, in his Intermediate Report,stated that Bunselmeyer impressed him as a truthful and sincerewitness.We find that the respondent, by the foregoing anti union statementsmade by its supervisory employees, interfered with, restrained, andcoerced its employees in the .exercise of their rights to self-organiza-tion, to, form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining andother mutual aid and, protection as guaranteed in Section 7 of the Act.In July and August 1935 the grievance committee of the Unionfrom time to time presented various grievances to the officials ofthe plant.On the evening of August 19 Pease came to Aurora andconferred with Cook and Althoff concerning conditions at the plant,'including the various grievances which had been presented by theUnion from time to time. Following this conference, he summoned CHARLES BANKS STOUT553to his office a number of the employees on the night shift, where mostof the-grievances seemed to be,centered, .and conferred with themindividually.Stanley Lane, the first employee with whom Pease-con-ferred, testified with regard to their conversation as follows :Then he asked me if I thought I could do a day's work in 6hours work, and I told him yes, I thought I could.He askedme then if I didn't think 8 hours would be better.He said hewas in favor of an 8-hour day.And then he went ahead to ex-plain that the company could not continue the operation of theplant under the present wage scale, and that they would haveto do one of two things, and he explained what those two thingswere.One of them was if they continued that way, they couldnot compete with other mills and they would have to close theplant down, consequently, if they did that, we all would be out ofa job, 'including, himself ; but the other way was they couldreduce the wage scale and make an 8-hour day and continueoperations.He said the proposition was up to us. So then healso said that he was tired of this monkeying business that wasgoing on at the plant, tired of everyone trying to run the com-pany's business, and they were going to run the company's busi-ness for themselves.Then he asked me what I thought aboutthis plan.So I asked Mr. Pease it that did not mean that bycutting the four shifts down to three shifts, a lay-off of approxi-mately 20 men?And he said yes, that would be exactly whatitwould be. I told Mr. Pease I thought that was a propositionfor the union to take up. So he told me that was all.May Ashen also testified, with regard to his conference with Pease:.Well, he' asked- me, he told me to bring the boys over there toHe said .that.it wouldmean more money to them.When Ashen answered, "Whatever the boys do I will do," Peaseasked, "Do the boys pay you?"When Ashen was leaving, Peasesaid, "Ray, I feel sorry for you."The other employees who were-called in for these individual conferences testified to the same general.effect.Although Pease admitted that he conferred with the em-ployees individually on the night of August 19, he denied makingthe statements quoted above.The overwhelming weight of the evi-dence indicates, however, that he did make such statements.We find that on August 19,-1935, the respondent, by negotiatingwith the employees individually, although knowing that they had-designated theUnion as their representative, interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act. 554DECISION'S OF NATIONAL LABOR RELATIONS BOARDCline, the Union's president, was not on the night shift, but he.heard about these individual conferences.He telephoned J. R. An-drews, an American Federation of Labor official in Springfield, Mis-souri, who had aided in the organization of the Union, and asked himto come to Aurora. Andrews, Cline, and some of the other union offi-cialswaited outside the plant until about midnight, when, the con-ferences ended, and Pease, Cook, and Althoff left the plant.Theunion men spoke to Pease, stating that they understood Pease hadbeen conferring, with individual employees concerning hours andwages, whereas he should discuss such matters with them as repre-sentatives of the employees.A conference was arranged for the.-following morning.The evidence is in sharp conflict as to whether or not a conferenceoccurred between Pease and representatives of the Union on August20.Upon the entire record, however, we find that such a meetingdid occur, and that Pease refused to negotiate with the Union andannounced that the plant would close that evening.We find that the respondent, on August 20, 1935, refused to bar-gain collectively with the Union as the representative of its em-ployees in respect to wages, rates of pay, hours of work, and otherconditions of employment, and thereby interfered with, restrained,.and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On August 20, at 6 p. in., the mill shut down.Production ceasedat once.A few employees continued to work at packing and shippingflour which had already been milled.A few days later the mill wascompletely shut, and it did not reopen until August 29.The respondent maintained at the hearing that the shut-down wasnecessary for the purpose of making extensive engine and general re-pairs..However, in the bill of. complaint filed in the District Courtin November. 1935, which is sworn to and verified by Pease, the re-spondent stated that at the August 20 conference the union representa-tives insisted on the signing of the contract, and that :... that agreement being. impossible complainants were forcedto cease operations and to shut down their said mill on August20, 1935, retaining only a sufficient skeleton organization to pur-chase wheat locally produced and to protect the property of thecomplainants . . .Although the respondent's witnesses testified that they had knownfor some time.that a shut-down would occur on or about August 20,.according to Pease, he did not see fit to notify the Union thereof untilthe day of the shut-down.During August 20, before the mill closed down, Elmer Schroederrequested the employees to sign their names and addresses on a ledger. CHARLES BANKS STOUT555Pease had issued instructions that this be done for the alleged pur-pose of enabling the respondent to call the employees during the shut-down and divide the repair work among them. Althoff, who hadcharge of the repair work, heard for the first time about the ledgerand the alleged plan to divide up the repair work at the hearing.Hetestified that he expected only the regular repair crew to come induring the shut-down.Although the plant officials denied that they had decided to changethe wage rates during the shut-down or upon the reopening of theplant, they admitted that they did decide on the morning of August21 to pay 40 cents an hour for the repair work.When ElmerSchroeder reported this decision to some of the men who had reportedfor work that morning, they refused to work for 40 cents.Althoughhe testified that there were about 50 men present, and that he hadasked each one by name if he `wanted to work for 40 cents, he couldrecall only about 8 names.He did not call any of the people who,had signed the ledger.The "extensive" general repairs were there-upon abandoned.When the respondent reopened the plant on August29, these repairs had not been made.Thus, to sum up, it appears that the respondent explained in its billof complaint that it was forced to shut down the plant because theUnion "insisted upon the execution of a contract," and then soughtat the hearing to explain that it shut down the plant in order to,perform engine and general repairs.The respondent instructed itsemployees to sign their names and addresses on a ledger for the allegedpurpose of dividing the general repair work among them.Yet theplans for making general repairs were abandoned at the outset of theshut-down and have apparently never been revived.Furthermore,.Althoff, who had charge of the general repairs, did not know aboutthe ledger or about the plan to divide the repair work among the em-ployees.All these incidents, and particularly the fact that the plantclosed the day after Pease had conferred with a number of employeesindividually concerning hours and wages, only to be told by them,that they would abide by whatever the Union decided, and after theunion officers had insisted that Pease bargain concerning hours andwages with them as the duly chosen representatives of the employees,.require the conclusion that the respondent closed its plant not, as al.leged, for the purpose of making repairs, but for the purpose of lock-ing out its employees who were members of the Union and thereby-crushing the Union.The respondent also sought, by this means, todecreasewages and increase hours without consultation with the.Union, as Stout had promised.The offer of 40 cents an hour for any8-hour day for repair work was a ruse to ascertain how many em-ployees would be willing to work at that rate. .556DECISIONSOF NATIONAL LABOR RELATIONS BOARDA majority of the respondent's employees ceased work on August20.A few worked for a time during the shut-down, at packing andshipping flour already milled. or. at repair work.We find that on or about August 20, 1935, the respondent closedits plant, and thereby locked out its employees, because a number ofthem had joined and assisted the Union, in order to discourage mem-bership in the Union and to avoid its obligation to bargain collectivelywith the Union.By its conduct the respondent has discriminated in:regard to the hire and tenure of employment of its employees, within-themeaning of Section 8 (3) of the Act, and has thereby interferedwith, restrained, and coerced its employees in the exercise of the rights:guaranteed in Section 7 of the Act.D. Events of August 20.to August 28Raymond Hain, president of the Aurora Chamber of Commerce,'testified' that prior to the shut-down he had heard 'there was 'some-controversy between the respondent and its employees, and that theplant was going to be closed.He and some of the other directors,of the Chamber of Commerce were interested in mediating the difli--culty in order to keep the plant operating.Ham claims that herequested the respondent and the Union to send representatives to ameeting of the directors of the Chamber of Commerce to be heldthe evening of August 20. The union witnesses denied that theyreceived any notice of this meeting, and claimed that they appeared'at the meeting as a result of having seen in the Aurora Daily Ad-vertiser of August 20 the following statement :Pease and Cook will meet tonight with the Aurora Chamberof Commerce directors at.. the , postoffice and the -mill men willoutline their problem to the Board.iPease, Cook, Althoff, and Ferguson, an office employee; appeared,on behalf of the respondent.Pease acted as spokesman.He relatedthe trouble the respondent had had with its employees beginning withthe June 5 strike.He told of the contract which the Union had pre-.'sented to Stout.There is some dispute in the record. as to whetherPease told the Chamber of Commerce directors, as some of the re-spondent's witnesses claimed he did, that the respondent might, atsome time in the future, have to lower the wages and increase thehours, or whether he told them that the plant would reopen at areduced scale of wages.The union representatives later presented their side of the case,explaining that they had to work much harder since the respondenthad increased considerably the production of the plant, that theyhad no lunch period, that they were abused by some of the foremen, CHARLES' BANKS STOUT557that an, increase in hours would mean discharging a. number of men,:and that Stout refused to negotiate an agreement with them.After hearing both sides, the directors' offered to arbitrate the diffi-culties with regard to wages, hours, and working-conditions, but they'agreed not to have anything to do with, the question of an agreement'or union recognition "because we didn't think it was any of our busi-ness, a closed shop contract or any other contract.All we were'interested in was getting the mill open and the men ready to go backto work."At a meeting on the afternoon of August 21, all the parties agreedthat the matter should be submitted to arbitration, and that thearbitration committee should consist of three members from theChamber of Commerce, two representatives of the respondent who,were not officials, and two representatives of the Union who were notofficials.The respondent and the Union did not, however, agree to^'abide°by tlie" decision' reached by this. arbitration. committee.At ti meeting of the Union on the evening of August 21, a motionwas passed "to not go to the mill to work until an agreement of somekind is reached."We find that the Union's determination to strike'was provoked by the respondent's unfair labor practices.The directors of the Chamber of Commerce did not meet to choosetheir committee until August 24, the first occasion upon which all ofthem could be present.Each member agreed beforehand to serve ifelected.Ham was elected chairman of the committee.The respond-ent selected as its representatives Elmer Ferguson, an office employee,and Kenneth Rohrbaugh, the chemist.The 'full arbitration committee met Monday morning, August 26,.at' the Ame'ri'can Legion Hall.Rohiibai gh, the only chemist at* the.plant, had to leave during the morning to return to the plant, anddid not thereafter participate in the arbitratioii negotiations.The'committee heard witnesses during the morning. In the afternoon the.representatives of the respondent and the Union were dismissed lestsome of the witnesses be embarrassed by their presence.The arbi-tration committee met again Tuesday morning.The representativesof the respondent and the Union were again dismissed during themorning and had no further part in the arbitration negotiations..Some time Tuesday afternoon, the Chamber of ' Commerce committeedecided to present a proposal for 43 and 45 cents an hour, an 8-hourday, and a 40-hour week.When they presented the proposal toPease,.he disapproved of.the differential in wages because it causeddissatisfaction, and agreed to pay 45 cents.He also told the com-mittee that while he preferred the 8-hour shift, he would agree to 6hours if that would facilitate the settlement.The committee thenreturned to the American Legion Hall, and told a group of union, ,558DECISIONS OF NATIONAL LABOR RELA'T'IONS BOARDmen who were on the street to come to the Hall.Ham announcedto them the proposal of the committee as agreed to by Pease. The-evidence is sharply contradictory as to what occurred thereafter,largely because some of the witnesses had difficulty in recalling in1938 events which had occurred in 1935. The weight of the evidenceindicates, however, that following Ham's announcement, Cline toldthe men-there=would be-a union meeting that evening:to:take a,formal'vote on the proposal, and that at that meeting the Union voted notto go back to work until the respondent entered into a written agree-ment of some sort with the Union. Cline reported this decision at ameeting of the Chamber of Commerce directors the following morn-ing.The directors then voted to disband the committee. Shortlythereafter Ham telephoned Pease, who came to Ham's place of busi-ness to discuss the situation.Pease told Ham that he was going toreopen the mill.He also announced this to the Aurora Daily Ad-vertiser, which carried the following item in its August 28 issue :Bob Pease, Manager of the mill, stated that the only thing leftfor the operators to do is to hire new men to run the mill to re-place those who will not return to work, and that faring wasbegun following the failure of the Chamber of Commerce nego-tiations.'The respondent claims that former employees who applied for re-instatement were rehired on August 28, and that no new employeeswere hired until the morning of August 29, at which time the millresumed operations.The new employees were hired at 40 cents, 8hours. . Former employees who were taken back were given theirchoice of 45 cents and 6 hours, or 40 cents and 8 hours.The Union held another meeting on the evening of August 28, atwhich Andrews read a telegram he had received from William Green,'president of the American Federation of Labor, advising the Unionto "accept 'settlement on wage scale and permit question of unionrecognition to remain in abeyance pending further efforts . . ."Andrews and Cline advised the men to go back to work on the re-:spondent's terms.The union members thereupon voted almost unan-imously to do so.Cline tried to get in touch with Ham that eve-ning, but was unsuccessful.E. The refusal to bargain on August. 29The next morning, August 29, the union members met at a pre-arranged place, ready to return to work. Cline went to Han1's office:and told him of the Union's vote to return to work. Cline and:Spangler testified that Ham thereupon got in touch with some of theother Chamber of Commerce directors and with Pease, and had them CHARLES BANKS STOUT559come to his office to discuss this matter, but that when Cline andSpangler later asked Ham what the results of this discussion were,he was very evasive, and finally told them he thought that if theyapplied for their jobs individually, most of them would be takenback.Ham testified, on the other hand, that when Cline told him themen were ready to go back to work, he did not try to get in touch withPease,.but simply.. told Cline that the committee. had ,been.,discharged ,and had nothing further to do with the matter. The Aurora DailyAdvertiser of August 29 carried the following statement:The employees agreed to withdraw their demand for a closedshop contract, but asked that all old men be permitted to goback to work.They asked the Chamber of Commerce committeeto notify the managers of this agreement this morning, but thecommittee had been disbanded and the Board of Directors did so.After talking to Ham, Cline telephoned Pease, who refused to meetwith him.Andrews thereupon telephoned Pease and insisted on ameeting.Pease refused to meet with a committee, but did finally.agree to confer with Andrews, and gave Andrews permission to bringa friend with him.Andrews was accompanied by Phillips, anotherAmerican Federation of Labor organizer.According to Pease, Clineinsistedwhen he telephoned, and Andrews insisted when he cameto the plant, on discussing the matter of the closed-shop contract.According to Cline, Andrews, and Phillips, however, they told Peasethey wanted to discuss the matter of the men going back to work,but Pease refused to confer with American Federation of Labororganizers or with any representative of the employees, insisting,.on the contrary, that. he would discuss reinstatement only with theemployees individually..It is highly improbable that the union representatives, knowingthat the plant had reopened, that the respondent was hiring newemployees, that the old employees were congregated on the streetready to go back to work on the respondent's terms, and that. therespondent had steadfastly refused to consider a closed-shop contract,.would insist at this stage of the proceedings that Pease discuss the'signing of a closed-shop contract.We find the Union's contentionsmore credible.This conclusion is further borne out by the follow-ing statement made by the respondent in the bill of complaint which.it filed in the injunction proceeding:... complainants reopened the said mill, reemployed allformer employees who applied for such employment, dealingwith said employees individually, and resumed their manufac-turing operations. 560DECISIONS OF. NATIONAL LABOR RELATIONS BOARDWe find that. the. respondent, on August 29, 1935, refused to bar-gain collectively with the Union as the representative of its employees in respect to wages, rates of pay, hours of work, and other'conditions of employment and thereby interfered with, restrained,.and coerced its employees in the exercise of the rights guaranteed in.Section 7 of the Act.F.. The refusal to reinstate employeesAs we have found above, the respondent, on or about August 20,.1935, locked out its employees because of their membership in andactivity on behalf - of the Union.On August 29, when Cline, andlaterAndrews and Phillips, requested Pease to confer with them.regarding reinstatement of the locked-out employees, Pease refused'.to negotiate with them as representatives, insisting that he woulddeal only with the individual employees.At the hearing, 47 of theindividuals named in the complaint testified that they had not yetbeen reinstated by the respondent.The remaining 11 did not testify,.but the respondent did not assert that it had reinstated them.The refusal of the respondent to accept the tender of the services:of its locked-out employees made by the union representatives con-stituted a further discouragement of membership in the Union bydiscrimination in regard to the hire and tenure of employment of-the respondent's employees 16We find that the respondent, on August 29, 1935, refused, uponrequest, to reinstate its employees in order to discourage member-ship in the Union.By its conduct the respondent has discriminatedin regard to the hire and tenure of employment, of its employees,within the meaning of Section 8 (3) of the Act, and has therebyinterfered-with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7 of the Act.G. The individuals named in the complaintThe Trial Examiner found that the respondent, on August 20, 1935,discriminatorily locked out the 47 persons named in the complaintwho testified at the hearing, and thereafter refused to reinstate them."'Inasmuch as the strike was voted at the union meeting of August 21,after therespondent had locked out most of its employees,and ended at the meeting of August 28,before the plant reopened,itwas almost wholly ineffective in withdrawing or withholdingemployees from their work.During the shut-down, as will be shown, five of the em-ployees left their work to go on strike before the lock-out had become effective as to them.Inasmuch a:; the strike was voted in protest against the respondent'sunfair laborpractices;the respondent was under obligation to reinstate. strikers on,, application, dis-misshig, if necessary,persons hired to take their places.Thus its refusal to 'reinstateitsemployees on August 29, pursuant to application by the union representatives, con-stituted discrimination in regard to the hire and tenure of employment of the strikersas well as of the locked-out employees.Matter ofMc%aig-Hatch, Ine.andAmalgamatedAssociation of Iron,Steel,and Tin Workers of North America.,LocalNo.1249,10N. L. R. B. 33. CHARLES BANKS STOUT561It appears, however, that five such persons, all members of the Union,were not locked out, but voluntarily quit work during the shut-downunder circumstances which' indicate that, they went on strike."Weare of the opinion, however, that when the respondent, on August 29,refused to accept the Union's tender of the services of its members,itdiscriminatorily refused to reinstate the five men in question aswell as the employees whom it had locked out.18Three of the respondent's employees, U. Arney, Joe Buehler, andJack Sullivan were not actually working at the time of the August20 shut-down, Arney and Buehler because of injuries they had sus-tained in the course of their employment prior to the shut-down,and ` Sullivan because he was at a National Guard Camp: ° . Sullivanreturned to Aurora a. day after the plant closed down, but Arneyand Buehler were not discharged by the doctor until October 26and October 10, respectively.All three of these men had beenemployed, and had a reasonable expectation of being reemployed,by the respondent when they were again available for employment.All were members of the Union.The mere circumstance that theywere absent from the plant at the time when the respondent lockedout its employees does not affect their employment status under.theAct.We find, accordingly, that the respondent locked out thethreemen on or about August 20, 1935.Similarly, we find thatthe respondent's refusal on August 29, 1935, to reinstate its employeesapplied also to Arney, Buehler, and Sullivan.Neither Buehler nor Sullivan has been offered reinstatement.Sometime. in October 1935, after Arney had been discharged by thedoctor, he met Foreman Schroeder, who asked him when he wouldbe ready to go back to work.Arney replied that he was a memberof the Union and would return when the other men got their jobsback.Although the situation is not free from doubt, we interpretSchroeder's inquiry as an offer of reinstatement, and Arney's responseas a refusal..We find, therefore, that the respondent's discrimina-tion against Arney ended almost immediately after Arney. becamewell enough to resume work, and that Arney thereafter occupied thestatus of a voluntary striker.17The five employees in question are Everett Spangler, Jack McCullah, Fred Bunsel-meyer,M. Ward, and C. P. Graham.Spangler refused on August 20 to do repair workat the reduced wage rate.McCullah,after working a few hours on August 21, refusedto go on another job. although in his case it would have meant higher wages, because herefused to take a union man's job, and was thereupon told that the respondent couldnot use him.Bunselmeyer was asked by Pease on August 21 and 22 to return to work,but refused unless the respondent recognized the Union and negotiated with it.Wardwent to the plant on August 20, but Schroeder told him there was no work for him.He went in again on August 21 and was given some work.While he was working,Schroeder told him that the rates were going to be changed.He did not return to workafter August 21.Graham worked August 21, and did not return thereafter.l9Matter of McKaig-Hatch, Inc.andAmalgamatedAssoc kationof Iron, Steel,and TinWorkers of North America, Local No. 1139,10 N. L.R. B. 33. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt or soon after the beginning of the shut-down, six," of theemployees refused reinstatement because it was conditioned upontheir abandonment of the Union.The condition thus imposed wasdiscriminatory and illegal.The employees were entitled to uncoil-ditional reinstatement.Under the circumstances, their refusal towork does not affect their status as locked-out employees.''W. R. Whitney, applying for reinstatement after the plant re-opened, rejected the offer of a position which was not substantiallyequivalent to that formerly held by him.We find that the respond-ent's discrimination against him has not been ren-iedied and thatWhitney retains the status of a locked-out employee.The remainder of the 47 men against whole the TrialExaminerfound the respondent had discriminated were locked out on or shortlyafterAugust 20, 1935, were refused reinstatement on August 29,1935, and were not thereafter offered reemployment.All 47 of the employees found by the Trial Examiner to have beenlocked out and refused reinstatement, including 3 22 who had obtainedemployment in California, indicated at the hearing that they desiredreinstatement to their former employment with the respondent. Itappears,moreover, that none of them has obtained substantiallyequivalent employment.The 47 employees are listed in Appendix Abelow, with the dates on which they were locked out, or, in the casecriminatorily refused to reinstate them.Next to their names, in that.Appendix, are set forth the approximate amounts these employeestestified they had earned up to the date of the hearing.The TrialExaminerdismissed the complaint as to the 'remaining11 employees because they did not appear and give testimony in this.proceeding.The names of these 11 employees, however, appear onthe respondent's pay roll just preceding the lock-out, and it doesnot appear that they were reinstated thereafter.All but one 22 ofthese '11 men were members of the Union.We are of the opinion19ToniVance,Ed Brantegan,LeRoy Bunsehneyer,Wesley Duvall,Paul lluckman,Eugene Berry.20These employees are entitledto back payas though the conditional offers of rein-statement had not been made.Matter of CarlisleLumber CompanyandLumber &Sawmill Workers'Union, Local 2511,2 N. L. R.B. 248,order enforced inNational LaborRelations Board v.Carlisle Lumber Company,94Fed.(2d) 1:38,cert.den.,May 23,1938,304 U. S. 575.21Everett Spangler,LeRoy Leonard,and Lloyd Leonardwereemployed inCaliforniaat the time the amended complaint was issued.Theywere en route to Missouri forthe purpose of testifying at the hearing when the. respondentwas granted,a.postpone-ment..because counsel'for the respondentwas otherwise engaged.The testimony ofthese three witnesses was taken by deposition.Counsel for the respondent was presentand cross-examined them.22Wallace Little was not a memberof the Union.In ourview, however, the re-spondent,by locking out and refusing to reinstate its employees,discriminated againstLittle as well as the other employees named in the complaint.The respondent's dis-crimination consisted,not in selecting union members for dismissal,but in locking outall its employees because a substantial number of them had joined the Union. CHARLES BANKS STOUT563:that these 11 employees, who are listed in Appendix B below, werealso discriminatorily locked out and subsequently denied reinstate--ment.23We find that the respondent, on or aboutAugust 20, 2935, locked'.out the employees listed. in Appendices A and B, below, excludingEverett Spangler, Jack McCullah, Fred Bunselmeyer, M. Ward, andChase Graham, and on August 29, 1935, refused to reinstate the em-ployees listed in Appendices A and t, below, including' ' Everett.Spangler, Jack McCullah, Fred Bunselmeyer, M. Ward, and ChaseGraham, thereby discriminating in regard to their hire and tenureof employment, discouraging membership in the Union, and inter-fering with, restraining, and coercing its employees in the rights,guaranteed in Section 7 of the Act.TV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE'We find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedthem in Section 7 of the Act.We shall order the respondent to ceaseand desist from such interference, restraint, and coercion, and to,take certain affirmative action designed to effectuate the policies ofthe Act, and to restore, as nearly as possible, the situation that existedprior to the commission of the unfair labor practices.We have found that the respondent has refused to bargain collec-tively with the Union as the representative of its employee§ withrespect to wages, rates of pay, hours of employment, and other condi-tions of employment.We shall order the respondent to bargaincollectively with the Union, upon request.The respondent contends that the Board is estopped from assert-ing, and is barred by lathes from enforcing, any claim for reinstate-ment or back pay. The claim of estoppel is based on the fact thatin the course of the injunction proceedings the Board denied that itintended "to order and direct complainants to restore a large num-ber of employees to work and to pay said employees wages during theperiod that they have rendered no service therefor .. ." Such de-2 Matter of Kuehne Manufacturing ConypanyandLocal No. 1791, United Brotherhoodof Carpenters and Joiners of America,7N. L. R. B. 304. 564DECISIONS OF NATIONAL, LABOR:. RELATIONS BOARDnial, however, was expressly based on the fact that the Union had notfiled a charge alleging violation of Section 8 (3) of the Act.TheBoard had no such problem before it at that time and of course hadno such intentions.Following the dismissal of the injunction ^,pro-ceeding, the Union filed an amended charge alleging :violation ofSection 8 (3), whereupon the Board issued its amended complaint.We find that the Board is not. estopped from proceeding upon itsamended complaint.The respondent also contends that the Board is barred by lathesfrom enforcing a claim for reinstatement or back pay inasmuch asthe amended complaint was not issued until December 22, 1937, morethan 2 years after the commission of the alleged unfair labor prac-tices.The Board was, however, enjoined during the greater part ofthat period from proceeding on any charges as a result of the re-spondent's bill of complaint.During the pendency of such injunc-tion, it would have been futile for the Union to seek to amend itscharge.Its delay in effecting such amendment was attributable inlarge.part to the respondent's activity.Moreover, as we said in theColorado Milling c Elevator Companycase : 24The Board acts in the public interest to effectuate an importantnational policy designed to eliminate the causes of certain ob-structions to the free flow of commerce by the mitigation andelimination of unfair labor practices which tend to cause indus-trial strife and unrest.Such benefits as the Board's remedialorders confer upon individual employees are only incidental tothe exercise of its power to effectuate the policies of the Act byremedying conditions created by unfair labor practices. It iswell settled that the equitable principle of lathes is not applica-ble to the government acting in the public interest.25The respondent's claim of lathes is without merit.We, have found that the respondent locked out a number of itsemployees on or about August 20, 1935, and refused to reinstate themon August 29, 1935, to discourage membership in the Union.Wehave also found that certain other employees went on strike on orabout August 20, 1935, and were also discriminatorily refused rein-statement, on application, on August 29, 1935. In order to effectuatethe policies of the Act, we shall order the respondent to offer' to itsemployees who are listed in Appendices A and B, except U. Arney,immediate reinstatement to their former or substantially equivalentemployment.The offer of reinstatement shall be without prejudice24Matter of Colorado Milling d Elevator CompanyandDenver Trades andLaborAssembly,11 N. L.R. B. 66.95SeeUnited States v. Nashville, Chattanooga d St. Loris Railway Company,11S Ti. S.120.125; United States v.Beebe, 127 U. S. 338, 344;United States v. Insley,130 U. S.263, 266;Federal Trade Commission v. Algonia Lumber Co., etal., 291 U. S. 67. CHARLES BANKS STOUT565to their seniority and other rights and privileges.Such reinstate-ment shall be effectuated in the followingmanner :All employees hired after August 20, 1935, who were not on therespondent's pay roll prior to August 20, 1935, shall, if necessary toprovide employment for those to be offered reinstatement, be dis-missed.If, after this is done, there is not, by reason of 'a reductionin the force of employees needed, sufficient employment immediatelyavailable for the remaining employees, including those to be offeredreinstatement, all available positions shall be distributed among suchremainingemployees in accordance with the respondent'susualmethod of reducing its force, without discriminationagainst anyemployee because of his union affiliation or activities, following asystem of seniority to such extent as has heretofore been applied inthe conduct of the respondent's business.Those employees remain-ing after such distribution, for whom no employment is immediatelyavailable, shall be placed upon a preferential list prepared in accord-ance with the principles set forth in the previous sentence, and shallthereafter, in accordance with such list, be offered employment in theirformer or in substantially equivalent positions as such employmentbecomes available and before other persons are hired for such work.We shall also order the respondent to make whole all the employeeslisted in Appendix, A, .except.. U. Arney, for any losses of pay theymay have suffered by reason of the respondent's discriminationagainst them, by paying to each of them an amount equal to thatwhich he would normally have earned as wages during the periodfromthe date of the respondent's -discrimination29against him, asindicated in Appendix A, below, to the date of theoffer of reinstate-ment, or 'placement on the preferential list, less his netearnings 27during that period.26 It has been our policy not to award back pay to strikers for the period during whichthey were voluntarily on strike,even when the strike was called in protest againstunfair labor practices.In the Instant case,however, the respondent locked out mostof- its employees before the strike began,and did not reopen its plant until the strikehad' ended;'The. strike fdidnot. result in the withdrawal or withholding. of the locked-outemployees from work.Except as to Everett Spangler,Fred Bunselmeyer.Chase Graham,M. Ward, and Jack McCullah,who voluntarily quit work during the shut-down, it didnot interrupt the respondent's obligation to make payments of back pay. SeeMatter of,Somerset Shoe CompanyandUnitedShoeWorkersof America,12N.L.It.B. 1057.As to the five who went on strike,back pay will be computed from the date of therespondent's refusal of the Union's tender of services of its members.2713y "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America;Lumber and Sawmill Workers Union,Local2590,8 N. L. R. B. 440.Monies received for work performed upon Federal,State, county,municipal,or other-work-reliefprojectsarenot deductible as "net earnings"but,as provided in theOrder below,shall be deducted and paid over to the appropriate fiscal agency of- theFederal,State, county, 'municipal,or other government or governments which suppliedthe funds for said relief.projects.199549-39-vol. 1537 566DECISIONS Or NATIONAL LABOR RELATIONS BOARDSince Arney was not available for employment from the time ofthe lock-out to October 1935, and since in October 1935 he refused toreturn to work until the other union members were taken back, hehas been either unavailable for employment, or on strike, from August20, 1935.We shall order the respondent, upon application, to offerreinstatement to Arney in the same manner as the employees listedin Appendices A and B, and to make him whole with back pay forthe period from the respondent's refusal, on application, to offerhim reinstatement or placement upon the preferential list discussedabove to the date of the respondent's offer of employment or place-ment upon such preferential list, less the amounts, if any, which hewill have earned during that period.The employees listed in AppendixB are also. entitled- to receiveback pay but, inasmuch as the Trial Examiner recommended thedismissal of the complaint as to them, we shall, in accordance withour usual practice, exclude from the computation of their back paythe period from December 10, 1938, the date of the IntermediateReport, to the date of this Decision.28Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Federal Labor Union No. 20028 is a labor organization, withinthe meaning of Section 2 (5) of the Act..2.The production and maintenance employees, including millers,boltermen, packers, truckers, millwrights, and warehousemen, butexcluding officials, foremen, and clerical ' employees, employed at therespondent's plant in Aurora, Missouri, constitute 'a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.3.Federal Labor Union No. 20028 was on June 23, 1935, and atall times thereafter has been, the exclusive representative of all theemployees iri such unit for the purposes of collective bargaining,within the meaning, of Section 9 (a) of the Act.4.The respondent, by refusing to bargain collectively with FederalLabor Union No..20028 as, the exclusive representative of its em-ployees in an appropriate unit, has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (5) of the Act.5.The respondent; by discriminating in regard to the hire andtenure of employment, and the terms and conditions of employmentof the'employees listed in Appendices A and B, thereby discouragingMatter.of B., R.Hojelinger Co., Inc.andUnited Wall Paper Crafts of North America,Local,;No.,6,;1N.,L..R. B. 760._ CHARLES BANKS STOUT567membership in the Union, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.6.The respondent, by interfering with, restraining, and coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purposes of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the Act, hasengaged in and is engaging in unfair' labor practices, within themeaning of Section 8 (1) of the Act.The aforesaid unfair labor practices are unfair labor practices,within the meaning of Section 2 (6) and (7) of the Act.ORDER.Upon the basis of the foregoing findings of. fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Charles Banks Stout, Warda Stevens Stout, and AliceAdeline Stout, doing business at Majestic Flour Mills,. and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Federal Labor. UnionNo.. 20028 as the exclusive representative of its production and main-tenance employees, including millers, boltermen, packers, truckers,millwrights, and warehousemen, but excluding officials, foremen, andclerical employees, employed at the respondent's plant in Aurora,Missouri ;.(b)Discouraging membership in Federal Labor Union No..20028,or"in any other labor organization of its employees, by dischargingor refusing to reinstate any of its, employees or in any other .mannerdiscriminating in regard to their hire or tenure of employment orany terms or conditions of their employment;.(c) In any other manner interfering with, restraining, and coerc-ing its employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage. in con-certed activities, for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7. of the . Na-tional Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a}Upon request, bargain collectively with Federal Labor UnionNo. 20028 as the exclusive representative of its production and main-tenance employees, including millers, boltermen, packers, truckers, 568DECISIONS OF NATIONALLABOR RELATIONS BOARDmillwrights, and warehousemen, but excluding officials, foremen, andclerical employees, employed at the respondent's plant in Aurora,Missouri, in respect to rates of pay, wages, hours of work, or otherconditions of employment;(b)Offer to the employees listed in Appendices A and B, exceptU. Arney, immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityand other rights and privileges, in the manner set forth in the sec-tion entitled "The remedy" above, placing those employees for whomemployment.is not immediately available upon a preferential. list inthe manner set forth in said section, and thereafter, in said manner,offer them employment as it becomes available;(c)Upon application, offer U. Arney immediate and full rein-statement to his former or a substantially equivalent position, with-out prejudice to his seniority and other rights and privileges, in themanner set forth in the section entitled "The remedy" above, or, ifemployment is not immediately available, place him upon a prefer-ential list in the manner set forth in said section, and thereafter, insaid manner, offer him employment as it becomes available;(d)Make whole all the employees listed in Appendix A, exceptU. Arney and Joe Buehler, for any losses of pay they may havesuffered by reason of the respondent's discrimination against them,by paying to each of them an amount equal to that which he wouldnormally have earned as wages during the period from the date ofthe respondent's discrimination against him, as set forth in AppendixA, below, to the date of the offer of reinstatement or placement uponthe preferential list, less his net earnings 29 during that period; pro-vided that the respondent shall deduct from the back pay due eachof said employees a sum equal to that received by said employee forwork done in Federal, State, county, municipal, or other work-reliefprojects during the period for which back pay is due hint underthis Order, and shall pay any such amount deducted to the appro-priate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects ;(e)Make whole U. Arney for any losses of pay he may havesuffered by reason of the respondent's refusal, upon application, tooffer.him reinstatement or placement upon the preferential list, bypaying to him an amount equal to that which he would have earned.iswages during the period from the date of such refusal to thedate of the respondent's offer of reinstatement, or placement uponthe preferential list, less his net earnings 29 during that period; pro-29 See footnote27, supra. CHARLES BANKS STOUT569vided that the respondent shall deduct from the back pay due Arneya sum equal to that received by him for work done in Federal, State,county, municipal, or other work-relief projects during the periodfor which back pay is due him under this Order, and shall pay anysuch amount deducted to the appropriate fiscal agency of the Fed-eral, State, county, municipal, or other government or governmentswhich supplied the funds for said projects;(f)Make whole Joe Buehler for any losses of pay he may havesuffered by reason of the respondent's discrimination against him, bypaying to him an amount equal to that which he would have earnedas wages during the period from August 20, 1935, the date of thelock-out, to the date of the offer of reinstatement, or placement uponthe preferential list, excluding from the computation of his back paythe period from August 20, 1935, on which date he was unable towork, to October 10, 1935, the date on which he was released bythe doctor, less his net earnings 30 during the periods for which backpay is computed; provided that the respondent shall deduct fromthe back pay due Buehler a sum equal to that received by him forwork done in Federal, State, county, municipal, or other work-reliefprojects during the period for which back pay is due him under thisOrder, and shall pay any such amount deducted to the appropriatefiscal agency of the Federal, State, county, municipal, or other gov-ernment.or governments which supplied the funds for said projects;(g)Make whole all the employees listed in Appendix B for anylosses of pay they may have suffered by reason of the lock-out, bypaying to each of them an amount equal to that which he wouldhave earned as wages during the period from August 20, 1935, thedate of the lock-out, to the date of the offer of reinstatement, orplacement on the preferential list, excluding from the computationof their back pay the period from December 10, 1938, the date ofthe Intermediate Report, to the date of this Decision, less their netvided that the respondent shall deduct from the back pay due eachemployee a sum equal to that received by such employee for workdone in Federal, State, county, municipal, or other work-relief proj-ects during the period for which back pay is due him under this Order,and shall pay any such amount deducted to the appropriate fiscalagency of the Federal, State, county, municipal, or other governmentor governments which supplied the funds for said projects;(h)Post immediately notices to its employees throughout its plantin Aurora, Missouri, stating: (1) that the respondent will cease anddesist in the manner set forth in paragraphs 1 (a)., (b), and (c) of80 See footnote 27,supra. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis Order; and (2) that the respondent will take the affirmative actionrequired in paragraphs 2 (a), (b), (c), (d), (e), (f), and (g) ofthis Order ;(i)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(j)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.APPENDIX A3'U. Arney, August 20, 1935__Ray Ashen, August 20, 1935__$2,610.35520. 55StanleyLane,August 2,0,1935---------------------$2,549.17EugeneBerry,August 22,1935_____________________627.50LeRoy Leonard, August 20,1935----------------------1,125.00Ed Brantegan,August 21,1935_____________________910.52Lloyd Leonard, August 20,1935-=-------------------1,100.00Arthur Brown, August 20,1935---------------------299.00Hap McCullah, August 20,1935---------------------1,025.25Joe Buehler, August 20, 1935_FredBunselmeyer,August1, 266.80JackMcCullah,August 29,1935 --------------------161.0029, 1935------------------3, 753.90RichMcCullah,August 20,Leroy Bunselmeyer, August1935---------------------1, 312.0021,1935_________________72.00Marvin McKinley, August 20,E. L. Cline, August 20, 1935__65. Q01935____________________234.78Frank Cline, August 20, 1935_Paul Cline, August 20, 1935_1, 889.40708.13Kenneth Metcalf, August 20,1935---------------------1, 693.510. T. Davis, August 20, 1935_Wesley Duvall, August 21,644.80LouisMontgomery,August20, 1935 -----------------4.501935_____________________1,113.00C.W. Murphy, August 20,Cleto Etheridge, August 20,1935--------------------495.00.1935--------------------256.20BuckPowell,August 20,Joe French, August 20, 1935_949.601935--------------------310.64John Geinnling,August 20,1935--------------------974.00J.E.Robinson, August 20,1935--------------------738.97Bennie Gibson, August 20,1935_____________________1,220.00Paul Ruckman, August 21,1935 ---------------------1, 017. 70Frank Giemling, August 20,1935____________________985.00Geo.Schank,August20,1935--------------------500.00Barney Graham, August 29,1935 ---------------------815.59Everett Spangler, August 29,1935--------------------252. 85Chase Graham, August 21,1935---------------------1,575.22Dean Stratton, August 20,1935--------------------178.00JackHadley,August 20,1935---------------------1,380.00Jack Sullivan,August 22,1935---------------------1, 070.00Roy Horn, August 20, 1935-790. 74Bill Terry, August 20, 1935_762. 00Tom Kittrell,August 20,1935--------------------720.70HaroldUsery,August 20,1935---------------------1, 205.00"There is some discrepancy in the record as to the spelling of some of these names.We have adopted the spelling used in the copy of the respondent's pay roll which wasintroduced in evidence. CHARLES BANKS STOUTTorn Vance, August 20, 1935_ $1, 040.00M. Ward, August 29,1935-- , 722.20W. It. Whitney, August 20,1935_____________________396.95571NeroWilson,August 20,1935---------------------$81.76V.Wyman, August 20, 1935_496. 00APPENDIX B32Ora BerryLawrence HoltmeyerClarence BladesJoe HolzenLeo BohanonWallace LittleHarry CloverD. PowellPaul GriffithBob Sei,boughCalvin HadleyMR. WILLIAMM. LEISERSON took no part in the consideration of theabove Decision and Order.32 See footnote 31,supra.